UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1472


JAY L. MARTS; DANA NEWCOMB,

                   Plaintiffs - Appellants,

             v.

REPUBLICAN PARTY OF VIRGINIA,                 INC.;   FREDERICK      COUNTY
REPUBLICAN COMMITTEE,

                   Defendants - Appellees,

             and

EDGARDO CORTES, Commissioner Virginia Department of Elections (in his
official capacity),

                   Defendant.


Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Elizabeth Kay Dillon, District Judge. (5:17-cv-00022-EKD)


Submitted: November 30, 2018                             Decided: December 7, 2018


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Charles L. King, LAW OFFICES OF CHARLES L. KING, Leesburg, Virginia, for
Appellants. Cortland C. Putbrese, Kevin T. Streit, Erick Poorbaugh, Richmond, Virginia,
Eric L. Olavson, DUNLAP BENNETT & LUDWIG PLLC, Leesburg, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Plaintiffs-Appellants Jay Marts and Dana Newcomb appeal the district court’s

dismissal without prejudice of their 42 U.S.C. § 1983 (2012) suit against the Republican

Party of Virginia (“Party”) and the Frederick County Republican Committee (“FCRC”). *

We affirm.

       In their complaint, Plaintiffs alleged that the Party and the FCRC violated their

First Amendment rights of speech and association and their right to vote by excluding

them from participation in party actions, including the selection of party nominees for

elective offices, after Plaintiffs publicly supported candidates opposing Republican

candidates in violation of the Party’s rules. The district court held that Plaintiffs failed to

allege that the Party and FCRC—which are undisputedly private entities—acted under

color of state law as required to state a claim under § 1983. West v. Atkins, 487 U.S. 42,

48 (1988) (“To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.”); see Cox v.

Duke Energy Inc., 876 F.3d 625, 632 (4th Cir. 2017) (“[T]o be sued under § 1983, a

defendant must either be a state actor or have a sufficiently close relationship with state

actors such that a court would conclude that [it] is engaged in the state’s actions.”

(internal quotation marks omitted)). The district court further determined that Plaintiffs’


       *
        We conclude that the district court’s order is final and appealable. See Goode v.
Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 623-24 (4th Cir. 2015).


                                              3
failure to adequately plead a § 1983 claim deprived the court of subject matter

jurisdiction.

       Plaintiffs argue that, while Defendants are not state actors, they acted under color

of state law in excluding Plaintiffs from participation in the Party’s nomination process

due to Virginia’s regulation of the nomination process and grant of ballot access to the

Party’s nominees. We agree with the district court that Plaintiffs failed to allege that

Defendants acted under color of state law and therefore, failed to state a claim under

§ 1983. See Lucero v. Early, 873 F.3d 466, 469 (4th Cir. 2017) (stating Fed. R. Civ. P.

12(b)(6) standard). We conclude, however, that the deficiency of Plaintiffs’ § 1983 claim

on the merits did not deprive the district court of subject matter jurisdiction over the case.

See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (“Dismissal for lack

of subject-matter jurisdiction because of the inadequacy of [a] federal claim is proper

only when the claim is so insubstantial, implausible, foreclosed by prior decisions of this

Court, or otherwise completely devoid of merit as not to involve a federal controversy.”

(internal quotation marks omitted)).

       We therefore affirm the district court’s dismissal without prejudice on the ground

that Plaintiffs failed to state a claim upon which relief can be granted. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              4